Title: From Thomas Jefferson to Mary Jefferson Eppes, 18 October 1802
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My Dear Maria
            Washington Oct. 18. 1802.
          
          I have been expecting by every post to learn from yourself or your sister when I might send to meet you. I still expect it daily. in the mean time I have sent to mr Randolph, who I understand is to be your conductor, money for the expences of the road, so that that may occasion no delay.  the indisposition mentd in my letter by Davy Bowles turned out to be rheumatic: it confined me to the house some days, but is now nearly gone off. I have been able to ride out daily for a week past. the hour of the post leaves me time to add only assurances of my constant & tender love to you; and to pray you to tender my best affections to mr Eppes when he returns.
          
            Th: Jefferson
          
        